Citation Nr: 1418491	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a disorder of the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from August 2006 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's service treatment records reflects that he was treated for macular degeneration in December 2009.  A July 2011 VA outpatient report noted the Veteran's complaints of intermittent left eye pain, with an onset "several months ago."  The Veteran was diagnosed with pigment changes near the left macula.  It was noted, however, that the Veteran did have a history of macular degeneration.  

The Veteran was provided a VA examination in May 2011.  At that time, it was noted that the Veteran denied pain, flashing lights, new floaters, pain on extra-ocular movements, previous eye surgery, redness, or discharge.  He instead complained of occasionally seeing streaks in his right visual field.  While he denied any specific in-service eye trauma, he did attest to mortar blasts that detonated in close proximity.  Following an examination, he was diagnosed with refractive error and left macula retinal pigment epithelium (RPE) changes.  It was noted that the latter could be caused by multiple etiologies.  The examiner disagreed with the in-service diagnosis of macular degeneration.  

It was noted that RPE changes could either occur due to prior trauma, multiple hereditary genetic diseases, a prior infection, or normal anatomic changes.  The left macular changes appeared to be quiescent, and vision was correctible to 20/20.  As such, it was the examiner's opinion that this left eye condition was not due to his military activities, as they may be associated with previous trauma to the left eye (golfing accident).

In an April 2014 Informal Hearing Presentation, the Veteran's representative argued that the May 2011 VA examination report was inadequate.  In support, it was noted that the December 2009 diagnosis of macular degeneration was dismissed by the RO, stating that there were no objective findings to support that diagnosis.  Instead, it was determined that the Veteran carried a diagnosis of changing RPE.  To this, the  examiner pointed to an article authored by the University of Utah School of Medicine which discussed the anatomical purpose of RPE, and how changes in those cells may lead to macular degeneration.  It was noted that, by the examiner's own findings, the Veteran may be experiencing the initial stages of macular degeneration due to such changes.  The representative argued that the examiner was not an ophthalmologist, and therefore the opinion was insufficient on which to base a decision at this time.  The Board agrees with this conclusion.

On remand, the Board directs the RO/AMC to provide a VA ophthalmological examination so as to determine whether the Veteran's carries a current diagnosis of any eye disorder which is etiologically-related to his period of active service, to include his December 2009 in-service diagnosis of macular degeneration.  The examiner must provide a complete rationale in support of any opinion, referencing all relevant medical principles and the fact pattern of this case, to include the report referenced by the Veteran's representative in April 2014 and any other applicable medical studies.

Accordingly, the case is REMANDED for the following action:

1.  Following adequate notice, schedule a VA ophthalmological examination to assess the nature and etiology of any currently-diagnosed left eye disorder.  The Veteran's claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as his service treatment reports, to include the diagnosis of macular degeneration in December 2009, and the May 2011 VA examination report.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Identify/diagnose all current disabilities of the left eye that have existed during the appeal period.  The examiner should specifically state whether the Veteran has macular degeneration.  If macular degeneration in not found, the examiner should attempt to reconcile this finding with the diagnosis of macular degeneration that was made in service.

B. For each diagnosed disability of the left eye, is at least as likely as not that the disorder had its onset in service or is otherwise etiologically related to the Veteran's period of active duty service.  The clinical significance, if any, of the Veteran's in-service complaints should be discussed.

Although the record indicates that the Veteran may have suffered eye trauma prior to service, it is important to note that eye defects were not noted on enlistment, and there are no medical reports within the record, prior to the Veteran's period of active service, to document any pre-existing disorder.  As such, the examiner should not rely on the Veteran's own history, prior to service, when formulating an opinion.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

